DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the amendment filed on 01/10/2022.  Examiner acknowledged that claims 1, 5-11 and 13-14 are amended; claims 2-4, 12 and 15 are canceled.  Currently, claims 1, 5-11 and 13-14 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1, 5-11 and 13-14 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…wherein the resistance adjustment module comprises a fixed resistor and a potentiometer, and the fixed resistor and the potentiometer switch in the driving power supply of the lamp body in series; wherein the adjustment part of the potentiometer connects to the keycap; wherein the potentiometer is a knob-type potentiometer; wherein a surface of the keycap facing the mounting base is provided with connecting rods which are provided in the through-hole and connects to the knob-type potentiometer; wherein an external surface of the mounting base is also provided with limit slots, and the limit slots are provided around the through-hole; and wherein the surface of the keycap facing the mounting base is provided with a protruding limit post, the limit post and the connecting rod are provided in parallel, and the limit post can be provided in the limit slots in a slide way…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 5-9, 11 and 13 are allowed as being dependent on claim 1).
"…wherein the surface of the keycap facing the mounting base is provided with fastening parts which are provided at intervals with the connecting rods; and wherein the fastening parts pass through the through-hole and are against the a peripheral wall of the through-hole to make the keycap be provided on the mounting base in a dismountable way…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 10.
"…wherein the mounting base is made of translucent materials; and wherein: the lamp is provided with a luminous lamp panel, the mounting base covers the luminous lamp panel, and/or the lamp also comprises a wire conduit provided on the lamp body and connecting to the mounting cavity of the mounting base, and/or the lamp body comprises a lamp cap, a heat dissipation rack and several luminous modules, the lamp cap is provided with a driving power supply, the heat dissipation rack is provided on the lamp cap, the surrounding of the heat dissipation rack is provided with mounting slots, one of the several luminous modules is provided in one the mounting slot and connects to the driving power supply of the lamp cap…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 14.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Zhou (CN 201063940).
Zhou discloses a light fixture with a variable resistance power adjustment device for adjusting power to the lamp.  However, Zhou fails to disclose wherein the resistance adjustment module comprises a fixed resistor and a potentiometer, and the fixed resistor and the potentiometer switch in the driving power supply of the lamp body in series; wherein the adjustment part of the potentiometer connects to the keycap; wherein the potentiometer is a knob-type potentiometer; wherein a surface of the keycap facing the mounting base is provided with connecting rods which are provided in the through-hole and connects to the knob-type potentiometer; wherein an external surface of the mounting base is also provided with limit slots, and the limit slots are provided around the through-hole; and wherein the surface of the keycap facing the mounting base is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844